DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's RCE amendment filed 02/12/2021.
Claims 21-40 are pending.  Claims 1-20 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28; 29, 31-35; and 36-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Dabrowski (US 2009/0052721).
Regarding claim 21, Dabrowski discloses an assembly comprising: a speaker (27) including a speaker housing (10), speaker components (see ¶ [0008]) supported in the speaker housing and operable to produce an audio output, and a rechargeable power source (16) operable to power the speaker components; and a stand (20) operable to support the speaker, the stand including a stand housing, and a stand 
Regarding claim 22, Dabrowski discloses the assembly of claim 21, wherein the speaker further includes a speaker electrical contact and a speaker electrical circuit electrically connected between the rechargeable power source and the speaker electrical contact (see ¶ [0008]), wherein the stand further includes a stand electrical contact (with power cord 22) electrically connected to a stand electrical circuit, and wherein the assembly further comprises a power cord removably, selectively and alternatively directly physically engageable to the stand electrical contact to electrically connect the external power source to the stand electrical circuit and to the speaker electrical contact to electrically connect the external power source to the speaker electrical circuit to charge the rechargeable power source (power cord 22 is selectively and alternatively directly physically engageable to the stand electrical contact, see ¶ [0008]).  
Regarding claims 23 and 25, see Fig. 1, elements 30 and 27; 34 and 16, and speaker port where coil 32 is located is being uncovered to connect with the power cord 22.
Regarding claim 24, see Figs. 2A and 2B.

Regarding claims 27 and 28, see Fig. 1.

Regarding claim 29, Dabrowski discloses an assembly comprising: a speaker (27) including a speaker housing (10), speaker components supported in the speaker housing and operable to produce an audio output (see ¶ [0008]), a rechargeable power source (16) operable to power the speaker components, and a secondary coil (32); and a stand (20) operable to support the speaker, the stand including a stand housing (housing of 20), and a primary coil (60) connectable to an external power source (22); wherein, when the speaker is supported on the stand and when the primary coil is energized with the external power source, the secondary coil generates a current to charge the rechargeable power source (16), and wherein, while the speaker (27) is supported on the stand (20), the speaker components are operable to produce the audio output (see ¶ [0008] discloses that wherein the speaker housing 10 is supported on the stand 20 and include an ON/OFF switch 26 to enable the speaker components operable to produce the audio output).
Regarding claim 31, see Fig. 1 and where power cord 22 is selectively and alternatively directly physically engageable to the stand electrical contact, see ¶ [0008].  
Regarding claim 32, see Fig. 1, elements 30 and 27, and speaker port where coil 32 is located is being uncovered to connect with the power cord 22.
Regarding claim 33, see Figs. 2A and 2B with magnetic 40.
Regarding claims 34 and 35, see Fig. 1.
directly physically engages to the stand electrical contact (60), and wherein, when power is supplied to the stand electrical circuit, current is suppliable through the stand electrical contact to the speaker electrical contact to charge the rechargeable power source (16).   
Regarding claim 37, see Fig. 1 and where power cord 22 is selectively and alternatively directly physically engageable to the stand electrical contact, see ¶ [0008].  
Regarding claim 38, see Fig. 1, elements 30 and 27, and speaker port where coil 32 is located is being uncovered to connect with the power cord 22.
Regarding claims 39 and 40, see Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabrowski in view of Terlizzi (US-2014/0241555).
Regarding claim 30, Dabrowski disclosed the assembly of claim 29 as discussed above.  However, Dabrowski does not discloses the secondary coil generates a current to charge the rechargeable power source through wireless induction.  
Wireless induction charging circuitry is old and well known in the art.  Terlizzi discloses an electronic device (see Fig. 2) having inductor and including wireless charging circuitry so that wireless charging signals can be converted into power to charge a battery in the electronic device for convenient and advantage of avoiding wire charging cable (see ¶ [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the assembly of Dabrowski with wireless induction charging, as taught by Terlizzi, for secondary coil generates a current to charge the rechargeable power source or battery through wireless induction, in order to provide the assembly with convenient of wireless power charging and advantage of avoiding wire charging cable.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Applicant's arguments to claims 21-40 filed 02/12/2021 have been considered but deemed not persuasive since the claimed limitations are met by the references of Dabrowski and Terlizzi as presented in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daniels, Staebler, and Vista, Jr. et al disclose various chargers including removable, selectable power cord connecting the charger to power outlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 03/12/2021